PER CURIAM.
The defendant Paul Sanders was convicted of distribution of marijuana, La.R.S. 40:966, and sentenced to five years’ imprisonment at hard labor. His appeal raises eleven assignments of error, comprising six arguments.
We find that none of the assignments present reversible error, nor do any involve legal issues not governed by clearly applicable legal principle. As some of the assignments require discussion of interest primarily to the parties, we have addressed them in an appendix to this opinion. Though the appendix will not be published with this opinion, it remains a public record of the Court.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.